Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Autry et al (US 9919791).
Re 1. 	Autry discloses
an exterior wall (102) extending in a longitudinal direction and at least partially surrounding a first channel (between 100s); and
	a first plurality of interior walls (116) that are spaced apart from each other and that are disposed in the first channel (between 100s) transverse to the longitudinal direction to subdivide the first channel into a first plurality of cells (Fig. 4).
	Re 2. 	Autry discloses that the first plurality of cells are closed cells (cells are closed by making trapezoidal walls (100-116-100-116)).
	Re 3. 	Autry discloses that each cell of the first plurality of cells is hollow (as shown in Figs. 4-5, inside trapezoidal walls (100-116-100-116) are hollow).5
Re 4. 	Autry discloses that the sealer is formed of a polymeric material (the stiffening structure is formed of carbon fiber reinforced plastic (CFRP).).
Re 6. 	Autry discloses that a first septum (where 100 and 116 meet) at least partially surrounded by the exterior wall (102), wherein the exterior wall at least partially surrounds a second channel  (a second set of 100s) that extends alongside the first channel separated by the first septum (where 100 and 116 meet), and wherein the sealer further comprises a second plurality of interior walls (100-116-100-116) that are spaced apart from each other and that are disposed in the second channel (a second set of 100s) transverse to the longitudinal direction so as to subdivide the second channel into a second plurality of cells (see Figs. 4-5).
Re 7. 	Autry discloses that a second septum (another set of where 100 and 116 meet next to the first septum) at least partially surrounded by the exterior wall (102), wherein the exterior wall at least partially surrounds a third channel that extends alongside the second channel separated by the second septum, and wherein the sealer further comprises a third plurality of interior walls that are spaced apart from each other and that are disposed in the third channel transverse to the longitudinal direction so as to subdivide the third channel into a third plurality of cells (FIG. 4 illustrates stiffening structure 100 is secured to a skin panel 102 that can be a skin panel used in the aerospace or aeronautical industries to form a wing structure 101, such as wing, a winglet, an aileron, or the like. As an example, Fig. 2 shows a plurality of channels and interior walls.  It is inherent that in large jumbo jet wings, a fourth row of 100 lay to form a third channel next to the first two channels and 116s are formed thereto).
Re 8. 	Autry discloses that the sealer has a first end section (a first channel between first and second 100s in Figs. 4-5), a second end section (a third channel formed in claim 7 located next to the third 100 in Figs. 4-5), and an intermediate section (a second channel formed between second and third 100s in Figs. 4-5) disposed therebetween, wherein the first end section, the second end section, and the intermediate section extend in the longitudinal direction (along 108), and wherein the first channel is disposed in the first end section, the second channel is disposed in the intermediate section, and the third channel is disposed in the second end section.
	Re 9. 	Autry discloses that the first end section has a first thickness (between 102 and 118), the intermediate section has a second thickness (between 102 and a top of 100), and the second end section has a third thickness (a top and bottom thickness of 100), and wherein the second thickness is less than the first thickness and the third thickness (as shown in Fig. 5, a third thickness (a top and bottom thickness of 100) is less than the first thickness and the third thickness).
Re 13. 	Autry discloses that the first septum (100 and 116 crossings between first and second channels) separates the first channel in the first end section and the second channel in the intermediate section, and wherein the second septum (100 and 116 crossings between second and third channels) separates the third channel in the second end section and the second channel in the intermediate section.
	Re 14. 	Autry discloses that a third septum (a third 100 and 116 (facing 104) crossing between the first and second channels) disposed in the first end section (where the first channel is located) and the exterior wall (102) at least partially surrounding a fourth channel (another channel formed after a third channel) that extends alongside the first channel separated by the third septum (all channels are extending along 108).
	Re 15. 	Autry discloses that a fourth septum (another third 100 and 116 (facing 104) crossing where the second channel is located) located disposed in the intermediate section (where the second channel is located) extending in the longitudinal direction (along 108) and the exterior wall (102) at least partially surrounding a fifth channel (another channel formed after a fourth channel) that extends alongside the second channel separated by the fourth septum (all channels are extending along 108).
Allowable Subject Matter
Claims 5 and 16-20 are allowed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
As shown in Fig. 4, three ribs 116 spaced from each other and that extend between spar 104 and spar 114 and between spar 114 and spar 106. The spacing of the ribs from each other depends on the application and the configuration of the overall stiffening structure. While three ribs are illustrated in FIG. 4 positioned between spar 104 and spar 114 and between spar 114 and spar 106, it will be appreciated that the stiffening structure is not so limited and may have one, two or more than three ribs between spar 104 and spar 114. Similarly, the stiffening structure may have one, two or more than three ribs between spar 114 and spar 106.  
Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726